DETAILED ACTION
	This is a non-final office action on the merits.  Claims 1-20 are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/2/2021 is being considered by the examiner.
The information disclosure statement (IDS) submitted on 9/27/2021 is being considered by the examiner.
The information disclosure statement (IDS) submitted on 7/26/2022 is being considered by the examiner.
Non-English foreign documents have been considered in as much as the drawings and translated portions provided therein (See MPEP 609).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
arrangement height information of the three-dimensional image sensor is between 35mm and 85mm, and wherein the predetermined tilting angle is between 0 degrees and 19 degrees (see claims 4 and 14);
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 12-20 objected to because they recites “The controlling method of a robot cleaner of claim”.  This should be changed to “The controlling method of the robot cleaner of claim” to fix antecedent issues.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the three-dimensional image sensor and the optical sensor are respectively arranged to be tilted by a predetermined tilting angle”.  As recited, it is not clear if both the three-dimensional image sensor and the optical sensor have the same predetermined tilting angle, or if the three-dimensional image sensor has a  predetermined tilting angle and the  optical sensor has a different respective predetermined tilting angle.  Claims 2-10 depend on claim 1 and suffer from the same issue.
Claim 6 recites “image data”.  As claim 1 previously introduced “image data”, it is not known if these instances are the same or not.
Claim 6 recites “a driving state” in multiple instances.  As claim 1 previously introduced “a driving state”, it is not known if all these instances are the same or not.
Claim 7 recites “a driving state” in multiple instances.  As claims 1, 6 previously introduced “a driving state”, it is not known if all these instances are the same or not.
Claim 8 recites “a driving state”.  As claims 1, 6-7 previously introduced “a driving state”, it is not known if all these instances are the same or not.
Claim 11 recites “wherein the three-dimensional image sensor and the optical sensor are respectively arranged to be tilted by a predetermined tilting angle”.  As recited, it is not clear if both the three-dimensional image sensor and the optical sensor have the same predetermined tilting angle, or if the three-dimensional image sensor has a  predetermined tilting angle and the  optical sensor has a different respective predetermined tilting angle.  Claims 12-20 depend on claim 1 and suffer from the same issue.
Claim 16 recites “image data”.  As claim 11 previously introduced “image data”, it is not known if these instances are the same or not.
Claim 16 recites “a driving state” in multiple instances.  As claim 11 previously introduced “a driving state”, it is not known if all these instances are the same or not.  In addition, any recitations of “the driving state” is indefinite as to which instance they are referring to.
Claim 17 recites “a driving state” in multiple instances.  As claims 11, 16 previously introduced “a driving state”, it is not known if all these instances are the same or not. In addition, any recitations of “the driving state” is indefinite as to which instance they are referring to.
Claim 18 recites “a driving state”.  As claims 11, 16-17 previously introduced “a driving state”, it is not known if all these instances are the same or not.

All dependent claims of these claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 11, 13, 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Herman et al. (US 20200409382).
Regarding claims 1 and 11, Herman et al. teaches:
A robot cleaner comprising: 
a three-dimensional image sensor;
acquiring image data by a three-dimensional image sensor; 
(at least figs. 1, 3-7, 9A-9B, 11-15 [0006]-[0063[ [0067]-[0077] [0084]-[0109] discuss the controlling operations/driving of a cleaning robot;       in particular at least [0005]-[0007] [0028]-[0036] discussing stereo cameras 104,               [0084]-[0099] discuss using data from stereo cameras 104, sensors 106, 108, 116  for self-localization, obstacle detection, determine pose, discuss “allowing the intelligent cleaning robot to be autonomous, that is, able to map its environment, perform self-localization and perform obstacle detection without outside assistance. All algorithms for performing autonomous operation are executed by an onboard processing module. Sensors 104, 106, 108, 110, and 112, as described above, provide inputs to the modules required for autonomous operation. Obstacle detection module 1102, mapping module 1104, and localization module 1106 provide inputs to the path and motion planning module 1107 which control the robot”); 
an optical sensor;
acquiring optical data by an optical sensor;
 (at least figs. 1, 3-7, 9A-9B, 11-15 [0006]-[0063[ [0067]-[0077] [0084]-[0109] discuss the controlling operations/driving of a cleaning robot;              in particular at least abstract [0005]-[0007]discuss laser time-of-flight ToF sensors/optical sensor, discuss optical sensors, [0037]-[0040] discuss rangefinders/ToF sensors/range sensors 106, [0041] discuss proximity sensors 116/cliff sensors being cameras, reading on optical sensors, [0047] discuss “Cliff sensors 116 can be time-of-flight (TOF) or proximity sensors. Cliff detection events are used as input to the robot's map, so the robot does not repeatedly go near cliffs”, [0057] discuss “Cliff escape intent data 136 allows a low-level module to communicate intended motions for escaping a cliff event to the navigation module 100”;           [0084]-[0099] discuss using data from sensors 104, 106, 108, 116 for self-localization, obstacle detection, determine pose, discuss “allowing the intelligent cleaning robot to be autonomous, that is, able to map its environment, perform self-localization and perform obstacle detection without outside assistance. All algorithms for performing autonomous operation are executed by an onboard processing module. Sensors 104, 106, 108, 110, and 112, as described above, provide inputs to the modules required for autonomous operation. Obstacle detection module 1102, mapping module 1104, and localization module 1106 provide inputs to the path and motion planning module 1107 which control the robot;   [0089]-[0090] discuss using  downward looking camera 116 to calculate pose), 
a gyro sensor;
acquiring angular velocity data by a gyro sensor;
 (at least figs. 1, 3-7, 9A-9B, 11-15 [0006]-[0063[ [0067]-[0077] [0084]-[0109] discuss the controlling operations/driving of a cleaning robot;              in particular at least [0043] discuss IMU 108/gyro sensor “to measure the motion of the robot inertially, consisting of at least 6-axes, 3-axes of gyros to measure rotation and 3-axes of accelerometers to measure translation. IMU 108 provides can be used to provide an estimate of 3D acceleration, 3D rate of rotation, and 3D magnetic fields, and elevation. This is used for estimating attitude/orientation, and for estimating wheel slip”;           [0084]-[0099] discuss using data from sensors 104, 106, 108, 116 for self-localization, obstacle detection, determine pose, discuss “allowing the intelligent cleaning robot to be autonomous, that is, able to map its environment, perform self-localization and perform obstacle detection without outside assistance. All algorithms for performing autonomous operation are executed by an onboard processing module. Sensors 104, 106, 108, 110, and 112, as described above, provide inputs to the modules required for autonomous operation. Obstacle detection module 1102, mapping module 1104, and localization module 1106 provide inputs to the path and motion planning module 1107 which control the robot;   [0088]-[0094] discuss IMU 108 is used in calculating pose, for orientation and heading, discuss “The module uses the acceleration and rate gyro information from the IMU 108 combined with current sensing from the drive motors, brush motor, and side brush motors 124 in a trained SVM to estimate when the robot goes over a hard transition (for example, a transition strip between different floor types” discuss “Special motions may also be used to measure the slip at 1206. Spinning the robot in place allows a differential measurement of the rate of turn from the IMU 108 and the rate of turn estimated by the wheels”); and 
at least one processor configured to (at least figs. 1, 3-7, 9A-9B, 11-15 [0006]-[0063[ [0067]-[0077] [0084]-[0109] discuss the controlling operations/driving of a cleaning robot; at least [0025]-[0027] discuss microcontroller): 
control a driving state of the robot cleaner based on image data acquired by the three-dimensional image sensor, optical data acquired by the optical sensor, and angular velocity data acquired by the gyro sensor;
controlling a driving state of the robot cleaner based on the acquired image data, the acquired optical data, and the acquired angular velocity data;
 (at least figs. 1, 3-7, 9A-9B, 11-15 [0006]-[0063[ [0067]-[0077] [0084]-[0109] discuss the controlling operations/driving of a cleaning robot;              in particular at least [0005]-[0007] [0028]-[0036] discussing stereo cameras 104,            [0005]-[0007]discuss laser time-of-flight ToF sensors/optical sensor, discuss optical sensors, [0037]-[0040] discuss rangefinders/ToF sensors/range sensors 106, [0041] discuss proximity sensors 116/cliff sensors being cameras, reading on optical sensors, [0047] discuss “Cliff sensors 116 can be time-of-flight (TOF) or proximity sensors. Cliff detection events are used as input to the robot's map, so the robot does not repeatedly go near cliffs”, [0057] discuss “Cliff escape intent data 136 allows a low-level module to communicate intended motions for escaping a cliff event to the navigation module 100”;              [0043] discuss IMU 108/gyro sensor “to measure the motion of the robot inertially, consisting of at least 6-axes, 3-axes of gyros to measure rotation and 3-axes of accelerometers to measure translation. IMU 108 provides can be used to provide an estimate of 3D acceleration, 3D rate of rotation, and 3D magnetic fields, and elevation. This is used for estimating attitude/orientation, and for estimating wheel slip”;           [0084]-[0099] discuss using data from sensors 104, 106, 108, 116 for self-localization, obstacle detection, determine pose, discuss “allowing the intelligent cleaning robot to be autonomous, that is, able to map its environment, perform self-localization and perform obstacle detection without outside assistance. All algorithms for performing autonomous operation are executed by an onboard processing module. Sensors 104, 106, 108, 110, and 112, as described above, provide inputs to the modules required for autonomous operation. Obstacle detection module 1102, mapping module 1104, and localization module 1106 provide inputs to the path and motion planning module 1107 which control the robot;        [0089]-[0090] discuss using  downward looking camera 116/optical sensors to calculate pose;             [0088]-[0094] discuss IMU 108 is used in calculating pose, for orientation and heading, discuss “The module uses the acceleration and rate gyro information from the IMU 108 combined with current sensing from the drive motors, brush motor, and side brush motors 124 in a trained SVM to estimate when the robot goes over a hard transition (for example, a transition strip between different floor types” discuss “Special motions may also be used to measure the slip at 1206. Spinning the robot in place allows a differential measurement of the rate of turn from the IMU 108 and the rate of turn estimated by the wheels”), 
wherein the three-dimensional image sensor and the optical sensor are respectively arranged to be tilted by a predetermined tilting angle, and 
wherein a tilting angle of the three-dimensional image sensor is smaller than a tilting angle of the optical sensor;
(at least figs. 1, 3-7, 9A-9B, 11-15 [0006]-[0063[ [0067]-[0077] [0084]-[0109] discuss the controlling operations/driving of a cleaning robot;              in particular at least [0005]-[0007] [0028]-[0036] discussing stereo cameras 104,            [0005]-[0007]discuss laser time-of-flight ToF sensors/optical sensor, discuss optical sensors, [0037]-[0040] discuss rangefinders/ToF sensors/range sensors 106, [0041] discuss proximity sensors 116/cliff sensors being cameras, reading on optical sensors, [0047] discuss “Cliff sensors 116 can be time-of-flight (TOF) or proximity sensors. Cliff detection events are used as input to the robot's map, so the robot does not repeatedly go near cliffs”, [0057] discuss “Cliff escape intent data 136 allows a low-level module to communicate intended motions for escaping a cliff event to the navigation module 100”;                 [0005]-[0007] figs. 5, 7B [0028]-[0036] discussing stereos cameras are front facing, discuss and show that stereo cameras 104 are in the front of the robot with fields of view 708a, 708b, 708c front of the robot;  claim 20 discuss forward facing stereo cameras;             [0037] discuss optical sensor/ToF sensors 106, “Preferably the sensors 106 are tilted upwardly to mitigate sensing bias returns from the floor”;        figs. 9A-9B [0041][0047] [0089]-[0090] discuss optical sensors/camera/ToF sensors 116 pointing down;  discuss “Preferably, camera 116 will be positioned within the body of the robot to maximize its height off of the ground and will include lenses providing a 60° to 120° horizontal field-of-view 1004”);    

Regarding claim 3, Herman et al. teaches:
wherein the optical sensor and the three- dimensional image sensor are arranged outside a housing of the robot cleaner (at least figs. 1, 3-7, 9A-9B, 11-15 [0006]-[0063[ [0067]-[0077] [0084]-[0109] discuss the controlling operations/driving of a cleaning robot;              in particular at least [0005]-[0007] [0028]-[0036] discussing stereo cameras 104,            [0005]-[0007]discuss laser time-of-flight ToF sensors/optical sensor, discuss optical sensors, [0037]-[0040] discuss rangefinders/ToF sensors/range sensors 106, [0041] discuss proximity sensors 116/cliff sensors being cameras, reading on optical sensors, [0047] discuss “Cliff sensors 116 can be time-of-flight (TOF) or proximity sensors. Cliff detection events are used as input to the robot's map, so the robot does not repeatedly go near cliffs”, [0057] discuss “Cliff escape intent data 136 allows a low-level module to communicate intended motions for escaping a cliff event to the navigation module 100”;                 [0005]-[0007] figs. 5, 7B [0028]-[0036] discussing stereos cameras are front facing, discuss and show that stereo cameras 104 are in the front of the robot with fields of view 708a, 708b, 708c front of the robot;  claim 20 discuss forward facing stereo cameras;             [0037] discuss optical sensor/ToF sensors 106, “Preferably the sensors 106 are tilted upwardly to mitigate sensing bias returns from the floor”;        figs. 9A-9B [0041][0047] [0089]-[0090] discuss optical sensors/camera/ToF sensors 116 pointing down;  discuss “Preferably, camera 116 will be positioned within the body of the robot to maximize its height off of the ground and will include lenses providing a 60° to 120° horizontal field-of-view 1004”;         [0013] figs. 5A-6B show a housing of the stereo cameras which also is a housing of the robot, and it can be seen that at least the visible parts of stereo cameras are outside of the housing of figs. 5A-5B,  fig.9 shows the location of proximity sensors 116/cliff sensors, and when comparing figs. 5A-5B, 6A-6-B, 9, it appears that the sensor 116 is outside of housing of figs. 5A-5B);

Regarding claim 5, Herman et al. teaches:
wherein the three-dimensional image sensor tilting angle is determined based on an arrangement height of the three-dimensional image sensor, a field of view of the three-dimensional image sensor, and a minimum detection distance of the three- dimensional image sensor, and 
wherein the optical sensor is arranged to detect an area between a wheel of the robot cleaner and the minimum detection distance of the three-dimensional image sensor;
(at least figs. 1, 3-7, 9A-9B, 11-15 [0006]-[0063[ [0067]-[0077] [0084]-[0109] discuss the controlling operations/driving of a cleaning robot;              in particular at least [0005]-[0007] [0028]-[0036] discussing stereo cameras 104,            [0005]-[0007]discuss laser time-of-flight ToF sensors/optical sensor, discuss optical sensors, [0037]-[0040] discuss rangefinders/ToF sensors/range sensors 106, [0041] discuss proximity sensors 116/cliff sensors being cameras, reading on optical sensors, [0047] discuss “Cliff sensors 116 can be time-of-flight (TOF) or proximity sensors. Cliff detection events are used as input to the robot's map, so the robot does not repeatedly go near cliffs”, [0057] discuss “Cliff escape intent data 136 allows a low-level module to communicate intended motions for escaping a cliff event to the navigation module 100”;                 [0005]-[0007] figs. 5, 7B [0028]-[0036] discussing stereos cameras are front facing, discuss and show that stereo cameras 104 are in the front of the robot with fields of view 708a, 708b, 708c front of the robot;  claim 20 discuss forward facing stereo cameras;       thus the front facing/forward facing tilting angle of stereo cameras is based on the height of the stereo cameras, the fields of view 708a, 708b, 708c, and the minimum distance of the fields of view 708a, 708b, 708c;               
     [0037] discuss optical sensor/ToF sensors 106, “Preferably the sensors 106 are tilted upwardly to mitigate sensing bias returns from the floor”;        figs. 9A-9B [0041][0047] [0089]-[0090] discuss optical sensors/camera/ToF sensors 116 pointing down;  discuss “Preferably, camera 116 will be positioned within the body of the robot to maximize its height off of the ground and will include lenses providing a 60° to 120° horizontal field-of-view 1004”;           fig.9 shows the location of proximity sensors 116/cliff sensors, and when comparing figs. 5A-5B, 6A-6-B, 9, it appears that the optical sensor 116 is arranged to detect an area between a wheel of the robot cleaner and the fields of view 708a, 708b, 708c, and the field of views 708a, 708b, 708c include minimum detection distance of the three-dimensional image sensor/stereo cameras)

Regarding claim 13, the cited portions and rationale of rejection of claim 3 read on this claim.

Regarding claim 15, the cited portions and rationale of rejection of claim 5 read on this claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2,3, 12,13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herman et al. (US 20200409382).
Regarding claim 2, Herman et al. teaches:
image sensor includes three-dimensional image sensor;
cliff sensor includes optical sensor;
(at least figs. 1, 3-7, 9A-9B, 11-15 [0006]-[0063[ [0067]-[0077] [0084]-[0109] discuss the controlling operations/driving of a cleaning robot;              in particular at least [0005]-[0007] [0028]-[0036] discussing stereo cameras 104,            [0005]-[0007]discuss laser time-of-flight ToF sensors/optical sensor, discuss optical sensors, [0037]-[0040] discuss rangefinders/ToF sensors/range sensors 106, [0041] discuss proximity sensors 116/cliff sensors being cameras, reading on optical sensors, [0047] discuss “Cliff sensors 116 can be time-of-flight (TOF) or proximity sensors. Cliff detection events are used as input to the robot's map, so the robot does not repeatedly go near cliffs”, [0057] discuss “Cliff escape intent data 136 allows a low-level module to communicate intended motions for escaping a cliff event to the navigation module 100”;                 [0005]-[0007] figs. 5, 7B [0028]-[0036] discussing stereos cameras are front facing, discuss and show that stereo cameras 104 are in the front of the robot with fields of view 708a, 708b, 708c front of the robot;  claim 20 discuss forward facing stereo cameras;             [0037] discuss optical sensor/ToF sensors 106, “Preferably the sensors 106 are tilted upwardly to mitigate sensing bias returns from the floor”;        figs. 9A-9B [0041][0047] [0089]-[0090] discuss optical sensors/camera/ToF sensors 116 pointing down;  discuss “Preferably, camera 116 will be positioned within the body of the robot to maximize its height off of the ground and will include lenses providing a 60° to 120° horizontal field-of-view 1004”);
Herman et al. does not explicitly teach:
wherein the optical sensor is arranged to be lower than a location of the three- dimensional image sensor;
However, it would have been obvious to one of ordinary skill in the art at the time of filing and at the time of the invention to modify the system and method of Herman et al. with wherein the optical sensor is arranged to be lower than a location of the three- dimensional image sensor to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (KSR rationale E, see MPEP 2141).  In this case, as Herman et al. teaches the optical and the three- dimensional image sensor, finite number of identified, predictable solutions, with a reasonable expectation of success includes optical sensor and stereo cameras/three dimensional image sensor are at the same level, or optical sensor is lower than the stereo cameras/three dimensional image sensor, or  optical sensor is higher than the stereo cameras/three dimensional image sensor.

Regarding claim 3, Herman et al. teaches:
wherein the optical sensor and the three- dimensional image sensor are arranged outside a housing of the robot cleaner (at least figs. 1, 3-7, 9A-9B, 11-15 [0006]-[0063[ [0067]-[0077] [0084]-[0109] discuss the controlling operations/driving of a cleaning robot;              in particular at least [0005]-[0007] [0028]-[0036] discussing stereo cameras 104,            [0005]-[0007]discuss laser time-of-flight ToF sensors/optical sensor, discuss optical sensors, [0037]-[0040] discuss rangefinders/ToF sensors/range sensors 106, [0041] discuss proximity sensors 116/cliff sensors being cameras, reading on optical sensors, [0047] discuss “Cliff sensors 116 can be time-of-flight (TOF) or proximity sensors. Cliff detection events are used as input to the robot's map, so the robot does not repeatedly go near cliffs”, [0057] discuss “Cliff escape intent data 136 allows a low-level module to communicate intended motions for escaping a cliff event to the navigation module 100”;                 [0005]-[0007] figs. 5, 7B [0028]-[0036] discussing stereos cameras are front facing, discuss and show that stereo cameras 104 are in the front of the robot with fields of view 708a, 708b, 708c front of the robot;  claim 20 discuss forward facing stereo cameras;             [0037] discuss optical sensor/ToF sensors 106, “Preferably the sensors 106 are tilted upwardly to mitigate sensing bias returns from the floor”;        figs. 9A-9B [0041][0047] [0089]-[0090] discuss optical sensors/camera/ToF sensors 116 pointing down;  discuss “Preferably, camera 116 will be positioned within the body of the robot to maximize its height off of the ground and will include lenses providing a 60° to 120° horizontal field-of-view 1004”;         [0013] figs. 5A-6B show a housing of the stereo cameras which also is a housing of the robot, and it can be seen that at least the visible parts of stereo cameras are outside of the housing of figs. 5A-5B,  fig.9 shows the location of proximity sensors 116/cliff sensors, and when comparing figs. 5A-5B, 6A-6-B, 9, it appears that the sensor 116 is outside of housing of figs. 5A-5B);

In addition and in the alternative, it would have been obvious to one of ordinary skill in the art at the time of filing and at the time of the invention to modify the system and method of Herman et al. with wherein the optical sensor is arranged outside a housing of the robot cleaner to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (KSR rationale E, see MPEP 2141).  In this case, as Herman et al. teaches optical sensor 116, stereo cameras/three dimensional image sensor, and a housing of the robot cleaner, finite number of identified, predictable solutions, with a reasonable expectation of success includes optical sensor and stereo cameras/three dimensional image sensor are inside the housing, or optical sensor and stereo cameras/three dimensional image sensor are outside the housing.

Regarding claim 12, the cited portions and rationale of rejection of claim 2 read on this claim.

Regarding claim 13, the cited portions and rationale of rejection of claim 3 read on this claim.

Claim(s) 2, 10, 12, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herman et al. (US 20200409382) as applied to claims 1 and 11 above, and further in view of NOH et al. (US 20190320867).
Regarding claim 2, Herman et al. teaches:
image sensor includes three-dimensional image sensor;
cliff sensor includes optical sensor;
(at least figs. 1, 3-7, 9A-9B, 11-15 [0006]-[0063[ [0067]-[0077] [0084]-[0109] discuss the controlling operations/driving of a cleaning robot;              in particular at least [0005]-[0007] [0028]-[0036] discussing stereo cameras 104,            [0005]-[0007]discuss laser time-of-flight ToF sensors/optical sensor, discuss optical sensors, [0037]-[0040] discuss rangefinders/ToF sensors/range sensors 106, [0041] discuss proximity sensors 116/cliff sensors being cameras, reading on optical sensors, [0047] discuss “Cliff sensors 116 can be time-of-flight (TOF) or proximity sensors. Cliff detection events are used as input to the robot's map, so the robot does not repeatedly go near cliffs”, [0057] discuss “Cliff escape intent data 136 allows a low-level module to communicate intended motions for escaping a cliff event to the navigation module 100”;                 [0005]-[0007] figs. 5, 7B [0028]-[0036] discussing stereos cameras are front facing, discuss and show that stereo cameras 104 are in the front of the robot with fields of view 708a, 708b, 708c front of the robot;  claim 20 discuss forward facing stereo cameras;             [0037] discuss optical sensor/ToF sensors 106, “Preferably the sensors 106 are tilted upwardly to mitigate sensing bias returns from the floor”;        figs. 9A-9B [0041][0047] [0089]-[0090] discuss optical sensors/camera/ToF sensors 116 pointing down;  discuss “Preferably, camera 116 will be positioned within the body of the robot to maximize its height off of the ground and will include lenses providing a 60° to 120° horizontal field-of-view 1004”);
Herman et al. does not explicitly teach:
wherein the cliff sensor is arranged to be lower than a location of the image sensor;
However, NOH et al. teaches:
wherein the cliff sensor is arranged to be lower than a location of the image sensor (at least figs. 2-5 [0060]-[0117] discuss and show cameras 120a, 120b locations on the robot, cliff sensor 132 arranged at the bottom of the robot) to acquire and detect in the area ([0060]-[0117]);
It would have been obvious to one of ordinary skill in the art at the time of filing and at the time of the invention to modify the system and method of Herman et al. with wherein the cliff sensor is arranged to be lower than a location of the image sensor as taught by NOH et al. to acquire and detect in the area.

Regarding claim 10, Herman et al. does not explicitly teach:
wherein the at least one processor is further configured to: 
identify an object located on a driving path of the robot cleaner based on acquired spatial information, 
based on the identified object being a prestored subject to be avoided, control the driving state of the robot cleaner to avoid the object, and 
based on the identified object not being the prestored subject to be avoided, control the driving state of the robot cleaner to run over the object;
However, NOH et al. teaches:
wherein the at least one processor is further configured to: 
identify an object located on a driving path of the robot cleaner based on acquired spatial information, 
based on the identified object being a prestored subject to be avoided, control the driving state of the robot cleaner to avoid the object, and 
based on the identified object not being the prestored subject to be avoided, control the driving state of the robot cleaner to run over the object;
 (at least [0467] discuss “the control method of a moving robot according to an embodiment of the present invention may be implemented as software in a processor-readable recording medium included in the electronic device. The processor-readable recording medium may include all types of recording devices storing data readable by a processor”,              figs. 2-6, 22 [0060]-[0219] [0365]-[0398] discuss based on images and pre-learned data, recognized object attribute and determine whether an object is to be avoided or go over”;           in particular at least [00365]-[0398] discuss “In addition, from among images being acquired by the image acquisition unit 120, an image captured at the same time as an object detection time of the sensor unit 170 or an image captured before the object detection time of the sensor unit 170 is selected and used as an image to recognize an obstacle. When the sensor unit 170 detects the obstacle, the obstacle detection module 144 may recognize an attribute of the detected obstacle based on the images acquired by the image acquisition unit 120 (S2240). It is more desirable that the obstacle recognition module 144 may recognize the obstacle based on data which is pre-learned by machine learning from images acquired by the images acquired by the image acquisition unit 120 (S2240).  The obstacle recognition module 144 may include the ANN which is trained by machine learning to recognize object attributes, such as type, and the obstacle recognition module 144 may recognize an attribute of the detected obstacle based on pre-learned data. For example, the obstacle recognition module 144 may be embedded with the CNN which is one of deep learning structures, and the pre-learned CNN may recognize an obstacle attribute included in input data and output a result”,   discuss “Meanwhile, the driving control module 141 may control driving of the travel unit 160 based on the attribute of the recognized obstacle (S2290).  For example, if the recognized obstacle is an obstacle which is too high for the moving robot 100 to go over, the driving control module 141 may perform a control operation so that the moving robot 100 travels by detouring around the obstacle. In addition, if the recognized obstacle is an obstacle which is low enough for the moving robot 100 to go over, such as a low step, the travel control module 141 may perform a control operation so that the moving robot 100 keeps travelling forward in straight”;   [0165]-[0166] discuss “ The moving robot 100 according to an embodiment of the present invention may move in one direction until an obstacle or a wall is detected. Once the obstacle recognition module 144 recognizes an obstacle, the moving robot 100 may determine a driving pattern, such as travelling in straight or rotation, depending on an attribute of the recognized obstacle. For example, if the attribute of the recognized obstacle indicates an obstacle which the moving robot 100 is able to go over, the moving robot 100 may keep travelling in straight. Alternatively, if the attribute of the recognized obstacle indicates an obstacle which the moving robot 100 is unable to go over, the moving robot 100 may travel in a zigzag pattern by rotating, travelling a predetermined distance, and then travelling again in a direction opposite to the original moving direction until any obstacle is detected”;     [0194] discuss “The image acquisition unit 120, especially the front camera 120a, may acquire an image within a predetermined angle range in a moving direction of the moving robot 100”) for control method of a moving robot ([0060]-[0219] [0365]-[0398]);
It would have been obvious to one of ordinary skill in the art at the time of filing and at the time of the invention to modify the system and method of Herman et al. with wherein the at least one processor is further configured to: identify an object located on a driving path of the robot cleaner based on acquired spatial information, based on the identified object being a prestored subject to be avoided, control the driving state of the robot cleaner to avoid the object, and based on the identified object not being the prestored subject to be avoided, control the driving state of the robot cleaner to run over the object as taught by NOH et al. for control method of a moving robot.

Regarding claim 12, the cited portions and rationale of rejection of claim 2 read on this claim.

Regarding claim 20, the cited portions and rationale of rejection of claim 10 read on this claim.

Claim(s) 4, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herman et al. (US 20200409382) as applied to claim 1 above, and further in view of LUKIERSKI et al. (US 20180189565).
Regarding claim 4, Herman et al. teaches:
wherein arrangement height information of the three-dimensional image sensor is less than height information of robot cleaner; and 
wherein the predetermined tilting angle is front facing/forward facing;
(at least figs. 1, 3-7, 9A-9B, 11-15 [0006]-[0063[ [0067]-[0077] [0084]-[0109] discuss the controlling operations/driving of a cleaning robot;              in particular at least [0005]-[0007] [0028]-[0036] discussing stereo cameras 104,            [0005]-[0007]discuss laser time-of-flight ToF sensors/optical sensor, discuss optical sensors, [0037]-[0040] discuss rangefinders/ToF sensors/range sensors 106, [0041] discuss proximity sensors 116/cliff sensors being cameras, reading on optical sensors, [0047] discuss “Cliff sensors 116 can be time-of-flight (TOF) or proximity sensors. Cliff detection events are used as input to the robot's map, so the robot does not repeatedly go near cliffs”, [0057] discuss “Cliff escape intent data 136 allows a low-level module to communicate intended motions for escaping a cliff event to the navigation module 100”;                 [0005]-[0007] figs. 5, 7B [0028]-[0036] discussing stereos cameras are front facing, discuss and show that stereo cameras 104 are in the front of the robot with fields of view 708a, 708b, 708c front of the robot;  claim 20 discuss forward facing stereo cameras;             [0037] discuss optical sensor/ToF sensors 106, “Preferably the sensors 106 are tilted upwardly to mitigate sensing bias returns from the floor”;        figs. 9A-9B [0041][0047] [0089]-[0090] discuss optical sensors/camera/ToF sensors 116 pointing down;  discuss “Preferably, camera 116 will be positioned within the body of the robot to maximize its height off of the ground and will include lenses providing a 60° to 120° horizontal field-of-view 1004”;         [0013] figs. 5A-6B show a housing of the stereo cameras which also is a housing of the robot, and it can be seen that at least the visible parts of stereo cameras are outside of the housing of figs. 5A-5B,  fig.9 shows the location of proximity sensors 116/cliff sensors, and when comparing figs. 5A-5B, 6A-6-B, 9, it appears that the sensor 116 is outside of housing of figs. 5A-5B);
Herman et al. does not explicitly teach:
height information of robot cleaner is 10 to 15 cm;
However, LUKIERSKI et al. teaches:
height information of robot cleaner is 10 to 15 cm (fig. 1B [0041]) for domestic cleaning ([0041]};
It would have been obvious to one of ordinary skill in the art at the time of filing and at the time of the invention to modify the system and method of Herman et al. with height information of robot cleaner is 10 to 15 cm as taught by LUKIERSKI et al. for domestic cleaning.

Herman et al. in view of LUKIERSKI et al. does not explicitly teach:
arrangement height information of the three-dimensional image sensor is between 35mm and 85mm, and wherein the predetermined tilting angle is between 0 degrees and 19 degrees;
However, as Herman et al. in view of LUKIERSKI et al. teaches:
arrangement height information of the three-dimensional image sensor less than 10 to 15cm, and wherein the predetermined tilting angle is front facing/forward facing;
It would have been obvious to one of ordinary skill in the art at the time of filing and at the time of the invention to modify the system and method of Herman et al. in view of LUKIERSKI et al. with arrangement height information of the three-dimensional image sensor is between 35mm and 85mm, and wherein the predetermined tilting angle is between 0 degrees and 19 degrees because the ranges of arrangement height information of the three-dimensional image sensor less than 10 to 15cm, and wherein the predetermined tilting angle is front facing/forward facing are one of OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS with ranges of arrangement height information of the three-dimensional image sensor is between 35mm and 85mm, and wherein the predetermined tilting angle is between 0 degrees and 19 degrees (See MPEP 2144.05) in order to sense in front and for domestic cleaning.  

Regarding claim 14, the cited portions and rationale of rejection of claim 4 read on this claim.

Claim(s) 9-10, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herman et al. (US 20200409382) as applied to claim 1 above, and further in view of CHOI et al. (US 20220175210).
Regarding claim 9, Herman et al. does not explicitly teach:
wherein the at least one processor is further configured to: 
based on a bottom characteristic not being identified based on sensing data acquired from the optical sensor, identify an object located under the robot cleaner based on acquired spatial information, 
based on the object being identified, identify a height of the object, and 
identify the bottom characteristic based on the identified height of the object;
However, CHOI et al. teaches:
wherein the at least one processor is further configured to: 
based on a bottom characteristic not being identified based on sensing data acquired from the optical sensor, identify an object located under the robot cleaner based on acquired spatial information (at least figs. 1-5B [0050]-[0170] discuss image acquisition unit/cameras acquiring images in particular [0075]-[0076], [0126]-[0134];   fig. 8 [0197]-[0212] discuss control method being executed by computer, [0202]-[0204] discuss in step S110, acquiring image in front of the robot;   at this point, bottom characteristic of whether to avoid obstacle CA is not identified yet;                 next, based on step S110, step S120 is being executed;  discuss “In the detection step (S120), the robot cleaner 100 detects the obstacle CA and the front floor B2 in front of the obstacle CA based on surrounding image and 3D coordinate information. When the robot cleaner detects the obstacle CA and does not detect the front floor surface B2 in the detection step S120, the robot cleaner determines the climbing of the obstacle CA by a general obstacle CA climbing determination method”), 
based on the object being identified, identify a height of the object (at least figs. 1-5B [0050]-[0170] discuss image acquisition unit/cameras acquiring images in particular [0075]-[0076], [0126]-[0134];   fig. 8 [0197]-[0212] discuss control method being executed by computer, [0202]-[0204] discuss in step S110, acquiring image in front of the robot;   at this point, bottom characteristic of whether to avoid obstacle CA is not identified yet;                 next, based on step S110, step S120 is being executed;  discuss “In the detection step (S120), the robot cleaner 100 detects the obstacle CA and the front floor B2 in front of the obstacle CA based on surrounding image and 3D coordinate information. When the robot cleaner detects the obstacle CA and does not detect the front floor surface B2 in the detection step S120, the robot cleaner determines the climbing of the obstacle CA by a general obstacle CA climbing determination method”;               discuss next “ In the calculation steps (S120), the robot cleaner calculates the height H1 of the obstacle CA, the depth D1 of the front floor surface B2, the distance to the obstacle CA, and the like”), and 
identify the bottom characteristic based on the identified height of the object (at least figs. 1-5B [0050]-[0170] discuss image acquisition unit/cameras acquiring images in particular [0075]-[0076], [0126]-[0134];   fig. 8 [0197]-[0212] discuss control method being executed by computer, [0202]-[0204] discuss in step S110, acquiring image in front of the robot;   at this point, bottom characteristic of whether to avoid obstacle CA is not identified yet;                 next, based on step S110, step S120 is being executed;  discuss “In the detection step (S120), the robot cleaner 100 detects the obstacle CA and the front floor B2 in front of the obstacle CA based on surrounding image and 3D coordinate information. When the robot cleaner detects the obstacle CA and does not detect the front floor surface B2 in the detection step S120, the robot cleaner determines the climbing of the obstacle CA by a general obstacle CA climbing determination method”;               discuss next “ In the calculation steps (S120), the robot cleaner calculates the height H1 of the obstacle CA, the depth D1 of the front floor surface B2, the distance to the obstacle CA, and the like”;      [0207]-[0210] discuss next “In the climbing avoidance steps (S130, S133, S160, S180), the robot cleaner determines whether to avoid the obstacle CA based on the height H1 of the obstacle CA and the depth D1 of the front floor B2 (S180)”) to control robot ([0197]-[0212]);
It would have been obvious to one of ordinary skill in the art at the time of filing and at the time of the invention to modify the system and method of Herman et al. with wherein the at least one processor is further configured to: based on a bottom characteristic not being identified based on sensing data acquired from the optical sensor, identify an object located under the robot cleaner based on acquired spatial information, based on the object being identified, identify a height of the object, and identify the bottom characteristic based on the identified height of the object as taught by CHOI et al. to control robot.

Regarding claim 10, Herman et al. does not explicitly teach:
wherein the at least one processor is further configured to: 
identify an object located on a driving path of the robot cleaner based on acquired spatial information, 
based on the identified object being a prestored subject to be avoided, control the driving state of the robot cleaner to avoid the object, and 
based on the identified object not being the prestored subject to be avoided, control the driving state of the robot cleaner to run over the object;
However, CHOI et al. teaches:
wherein the at least one processor is further configured to: 
identify an object located on a driving path of the robot cleaner based on acquired spatial information, 
based on the identified object being a prestored subject to be avoided, control the driving state of the robot cleaner to avoid the object, and 
based on the identified object not being the prestored subject to be avoided, control the driving state of the robot cleaner to run over the object;
(at least figs. 1-5B [0050]-[0170] discuss image acquisition unit/cameras acquiring images in particular [0075]-[0076], [0126]-[0134];   fig. 8 [0197]-[0212] discuss control method being executed by computer, [0202]-[0204] discuss in step S110, acquiring image in front of the robot;   at this point, bottom characteristic of whether to avoid obstacle CA is not identified yet;                 next, based on step S110, step S120 is being executed;  discuss “In the detection step (S120), the robot cleaner 100 detects the obstacle CA and the front floor B2 in front of the obstacle CA based on surrounding image and 3D coordinate information. When the robot cleaner detects the obstacle CA and does not detect the front floor surface B2 in the detection step S120, the robot cleaner determines the climbing of the obstacle CA by a general obstacle CA climbing determination method”;               discuss next “ In the calculation steps (S120), the robot cleaner calculates the height H1 of the obstacle CA, the depth D1 of the front floor surface B2, the distance to the obstacle CA, and the like”;          [0207]-[0210] discuss next “In the climbing avoidance steps (S130, S133, S160, S180), the robot cleaner determines whether to avoid the obstacle CA based on the height H1 of the obstacle CA and the depth D1 of the front floor B2 (S180)”;    discuss “When the height H1 of the obstacle CA is greater than a reference height, the controller 1800 controls the traveling unit 1300 so that the robot cleaner can avoid the obstacle CA (S180)”;   discuss “In the climbing avoidance steps (S130, S133, S160, S180), when the height H1 of the obstacle CA is smaller than a reference height and the depth D1 of the front floor surface B2 is smaller than a reference depth, the robot cleaner may climb the obstacle CA (S160). Here, the fact that the robot cleaner climbs the obstacle CA means that the robot cleaner goes up the upper end of the obstacle CA. In the climbing avoidance steps (S130, S133, S160, S180), when the height H1 of the obstacle CA is smaller than the reference height and the depth D1 of the front floor surface B2 is deeper than the reference depth, the robot cleaner may avoid the obstacle CA (S180)”;     the determination of whether obstacle is smaller or greater than reference height H1 reads on prestored subject) to control robot ([0197]-[0212]);
It would have been obvious to one of ordinary skill in the art at the time of filing and at the time of the invention to modify the system and method of Herman et al. with wherein the at least one processor is further configured to: identify an object located on a driving path of the robot cleaner based on acquired spatial information, based on the identified object being a prestored subject to be avoided, control the driving state of the robot cleaner to avoid the object, and based on the identified object not being the prestored subject to be avoided, control the driving state of the robot cleaner to run over the object as taught by CHOI et al. to control robot.

Regarding claim 19, the cited portions and rationale of rejection of claim 9 read on this claim.

Regarding claim 20, the cited portions and rationale of rejection of claim 10 read on this claim.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO LONG T NGUYEN whose telephone number is (571)270-7768. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO LONG T. NGUYEN
Examiner
Art Unit 3664



/BAO LONG T NGUYEN/Primary Examiner, Art Unit 3664